Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Coventry Health Care, Inc. (the “Company”) on Form 10-Q for the period endingMarch 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned hereby certifies, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 8, 2012 By: /s/ Allen F. Wise Allen F. Wise Chief Executive Officer and Chairman By: /s/ Randy P. Giles Randy P. Giles Executive Vice President, Chief Financial Officer and Treasurer
